Citation Nr: 1503561	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-31 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to October 2, 1979, for the award of service connection for schizophrenia, paranoid type, based on clear and unmistakable error (CUE) in an April 1982 rating decision.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 


FINDINGS OF FACT

1.  In September 1970, the RO received the Veteran's initial claim of entitlement to service connection for a nervous condition.

2.  The Veteran was diagnosed as having mild anxiety reaction in an October 1970 VA examination.

3.  The claim of entitlement to service connection for anxiety reaction was granted in a February 1971 rating decision.

4.  The Veteran was diagnosed as having schizophrenic reaction in May 1974; the Board of Psychiatrists opined that his schizophrenic reaction was a maturation of his service-connected anxiety reaction in June 1975.

5.  A VA letter, dated and issued in August 1975, notified the Veteran that, based on a finding that there was no evidence of in-service complaints or treatment related to the nervous system, the RO concluded that the February 1971 rating decision granting service connection constituted clear and unmistakable error and proposed to sever service connection for anxiety reaction; the RO severed service connection for schizophrenia (previously diagnosed as anxiety reaction) in an October 1975 decision.  

6.  In an August 1977 decision, the Board found that there were no psychoses diagnosed within a year of the Veteran's separation from service and upheld the RO's severance of entitlement to service connection for anxiety reaction; the Veteran was notified of the decision in August 1977, but the Veteran did not appeal that decision on any then available basis under the law.  

7.  Subsequent to the Board's final August 1977 decision, the earliest written communication requesting a determination of entitlement or evidencing a belief in entitlement to service connection for a psychiatric disability was received by VA on July 19, 1979.

8.  In an April 1982 rating decision, the RO granted entitlement to service connection for schizophrenia, undifferentiated type, effective October 2, 1979.  


CONCLUSION OF LAW

1.  The criteria for revision or reversal of the April 1982 rating decision which assigned October 2, 1979 as the effective date for the award of service connection for the Veteran's psychiatric disorder have been met.  38 C.F.R. § 3.105 (2014).

2.  An effective date of July 19, 1979, but no earlier, for the award of service connection for schizophrenia, paranoid type, is warranted.  38 C.F.R. § 3.400 (q)(2)(2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in August 2011 notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.
  
Moreover, the Board finds that the VCAA is not applicable to the Veteran's claim of CUE in a prior rating decision, as a matter of law.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

II.  Factual Background

The Veteran seeks an effective date earlier than October 2, 1979, for the award of service connection for schizophrenia, paranoid type.  Specifically, he seeks an effective date of September 17, 1970, the day he initially filed his claim for entitlement to service connection for a nervous condition.  

In September 1970, the RO received the Veteran's initial claim of entitlement to service connection for a nervous condition.

The Veteran was diagnosed as having mild anxiety reaction in an October 1970 VA examination.  At that time, the Veteran denied any hallucinatory experiences and systemized delusional trends.  Based on the results of this examination, with consideration of the length and character of the Veteran's service (approximately 2 years), the theater of operations in which he served (infantry unit in Vietnam), and with resolution of doubt in the Veteran's favor, the RO granted entitlement to service connection for anxiety reaction effective June 19, 1970, in a February 1971 rating decision.

The Veteran was later diagnosed as having schizophrenic reaction during a psychiatric hospitalization in May 1974.  In response to this diagnosis, the RO sought a VA opinion to confirm the change in diagnosis and/or any relationship between the two diagnoses.  In response, the VA psychiatrist indicated that there was no evidence submitted to confirm a connection between the diagnosed anxiety reaction and schizophrenia.  Rather, he suggested that the possibility of any connection should be determined by the ward psychiatrist at the facility where the Veteran underwent psychiatric observation in 1974.  

The RO then requested that a panel of three psychiatrists opine as to whether the Veteran's diagnosed schizophrenic reaction was a maturation of his service-connected anxiety reaction.  In June 1975, the Board of Psychiatrists concluded that his schizophrenic reaction was indeed a maturation of his service-connected anxiety reaction.

Psychiatric treatment records showing treatment for schizophrenia were associated with the claims file, but these records only dated back as far as 1972, more than one year following the Veteran's June 1970 separation from service.  

In a letter dated/issued in August 1975, the RO notified the Veteran that, based on a finding that there was no evidence of in-service complaints or treatment related to the nervous system, the RO concluded that the February 1971 rating decision granting service connection constituted clear and unmistakable error, and proposed to sever service connection for anxiety reaction.  The RO severed service connection for schizophrenia (previously diagnosed as anxiety reaction) in an October 1975 decision.  

The Veteran was provided with another VA psychiatric examination in December 1975.  Although he was diagnosed as having severe schizophrenic reaction, undifferentiated type, the examiner focused on the Veteran's current symptomatology and did not opine as to the probable date of onset of any psychosis. 

In an August 1977 decision, the Board found that there were no psychoses diagnosed within a year of the Veteran's separation from service and upheld the RO's severance of entitlement to service connection for anxiety reaction.  Although the Board conceded that the Veteran's diagnosed schizophrenia was eventually service connected as a "maturation" of his earlier-diagnosed anxiety neurosis, the Board concluded that there was clearly no psychotic manifestations at the time of the October 1970 diagnosis of mild anxiety reaction, or at any time within one year following the Veteran's separation from service.  The Veteran was notified of the Board's adverse decision in August 1977, but the Veteran did not appeal that decision on any then available basis under the law.  

The Veteran submitted the report of a May 1978 psychiatric examination in June 1978; however, in June 1978, the RO notified him that this evidence did not warrant any change in their previous determination.  

On July 19, 1979 correspondence was received from the Veteran seeking to reopen his claim of service connection for a nervous condition.  Although the RO again denied his claim, he appealed once more to the Board.  

At a May 1981 Board hearing, the Veteran's psychiatrist testified that the Veteran had schizophrenia since service and that the initial diagnosis of anxiety reaction rendered in October 1970 was erroneous.  

Similarly, when the Veteran's claim came before the Board in 1982, the Board consulted a psychiatrist who opined that the Veteran's present psychosis should be regarded as having been evident from the time he returned from active duty, and clarified that psychosis is notoriously difficult to diagnose in its early stages.

In a February 1982 decision, the Board found that there was no CUE in the August 1977 Board decision which denied restoration of service connection for a psychiatric disability, but found that the Veteran's psychiatrist's May 1981 testimony, as well as the opinion of the Board's own consulting psychiatrist, constituted a new factual basis warranting allowance of the Veteran's claim for entitlement to service connection for a psychiatric disorder.

In an April 1982 rating decision, the RO granted entitlement to service connection for schizophrenia, undifferentiated type, effective October 2, 1979.  No appeal was taken from that determination as to the effective date assigned.  As such, that determination is final.  38 U.S.C.A. § 7105 (West 2002).  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that, once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there may not be a freestanding claim for an earlier effective date.  When a claim is raised that would be a freestanding claim for an earlier effective date, the Court held, that claim should be dismissed.  However, the Board finds that the Veteran's claim for an earlier effective date of September 17, 1970 is a request to reverse or revise the April 1982 rating decision.

IV.  Clear and Unmistakable Error in the April 1982 Rating Decision

As noted above, the April 1982 rating decision which assigned an effective date of October 2, 1979 for the award of service connection for schizophrenia is final.  38 U.S.C.A. § 7105.  An unappealed, final rating decision may only be revised based on the evidence of record at the time of the decision upon a showing that the decision involved CUE.  38 U.S.C.A. § 7105.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior RO decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a prior final RO decision on the grounds of clear and unmistakable error, there must have been an error in the RO's adjudication which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  

CUE is established when the following conditions are met.  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, the error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time the decision was rendered.  Id. at 313-314, 320; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell, supra).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for psychosis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Here, the Veteran seeks an effective date of September 17, 1970, the day he initially filed his claim for entitlement to service connection for a nervous disorder.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In essence, the following sequence is required:  there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

New and material evidence received prior to expiration of the appeal period, will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).  Such evidence could have the effect of tolling the running of the appeal period until VA readjudicates the claim.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("[w]hen VA fails to consider new and material evidence submitted within the one-year period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final").  VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Generally, where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

As detailed above, the RO severed service connection for schizophrenia (previously diagnosed as anxiety reaction) in an October 1975 decision.  The Board upheld the RO's severance of entitlement to service connection in August 1977.  Although the Veteran was notified of the Board's decision in August 1977, he did not initiate an appeal of that determination.  There has been no demonstration of CUE in the August 1977 Board decision.  Indeed, such was the finding in the February 1982 Board decision.

The Veteran next submitted the report of a May 1978 psychiatric examination in June 1978; however, in June 1978, the RO notified him that this evidence did not warrant any change in their previous determination.  

On July 19, 1979, correspondence was again received from the Veteran explicitly seeking to reopen his claim for service connection for a nervous condition.  Although the RO notified the Veteran that the evidence was insufficient or inadequate to reopen his claim in correspondence dated in October 1979 and June 1980, as well as in a rating decision dated in June 1980, the Veteran continuously pursued the claim to reopen until it came before the Board in February 1982, at which time the Board granted entitlement to service connection for a psychiatric disorder.  Indeed, the April 1981 statement of the case referenced "July 19, 1979," as the date of the Veteran's claim to reopen.  However, the April 1982 rating decision implementing the Board's grant established entitlement to service connection for schizophrenia, undifferentiated type, effective from October 2, 1979.  The April 1982 rating decision did not explain how this effective date, rather than the July 19, 1979, date of the claim to reopen, was chosen.  

The Board finds that the effective date provisions do not allow an effective date dating back to receipt of his original September 17, 1970, claim, due to the finality of the August 1977 Board decision which denied restoration of service connection for a psychiatric disability.  

As the Veteran did not communicate with the RO following submission of additional evidence in support of his claim in May 1978, and did not disagree with the June 1978 correspondence in which the RO informed him that the evidence submitted did not warrant any change in their previous determination, the June 1978 letter decision became final.  38 U.S.C. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

Based on the above, the earliest date of receipt of a reopened claim of service connection for a psychiatric disorder is July 19, 1979, the date the RO received the Veteran's claim to reopen his claim for entitlement to service connection for a nervous disorder.  An effective date earlier than July 19, 1979, is not warranted as VA is not free to award a retroactive effective date prior to the date it receives a claim to reopen unless there is a specific statutory or regulatory authority for such retroactive effective date.  Based on the facts in this case, there is no legal basis for an effective date prior to July 19, 1979, for the award of service connection for schizophrenia.  

In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an effective date earlier than July 19, 1979.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Reversal or revision of the April 1982 RO decision which assigned October 2, 1979 as the effective date for the award of service connection for psychiatric disability, on the basis of CUE, is granted.

An effective date of July 19, 1979, but no earlier, for the grant of service connection for schizophrenia, paramoid type, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


